Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Agreement, made and entered into this 4th day of March, 2009 (“Agreement”),
by and between Hologic, Inc., a Delaware corporation (“Company”), and
                     (“Indemnitee”).

WHEREAS, the Company desires to retain the availability of its existing
directors and to be in a position to attract additional persons to serve in such
capacity; and

WHEREAS, highly competent persons are becoming more reluctant to serve as
directors or in other capacities unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the Company; and

WHEREAS, the current impracticability of obtaining adequate insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons; and

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the maximum extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation and By-laws as adequate in the present
circumstances, and may not be willing to serve as a director without adequate
protection and the Company desires Indemnitee to serve in such capacity.
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that Indemnitee be
indemnified to the maximum extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefore nor to diminish or abrogate any right of
Indemnitee thereunder; and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

ARTICLE I

Definitions

For purposes of this Agreement the following terms shall have the meanings
indicated:

1.01. “Board” shall mean the Board of Directors of the Company.

1.02. “Change of Control” shall be deemed to occur upon the earliest to occur
after the date of this agreement of any of the following events:

(a) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;



--------------------------------------------------------------------------------

(b) Change in the Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 1.02(a), 1.02(c)
or 1.02(d)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;

(c) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(d) Liquidation. The approval by the stockholders of the Company of a
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

(e) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

For purposes of this Section 1.02, the following terms shall have the following
meanings:

 

  (A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

  (B)

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act (including without limitation any two or more persons acting as a
group and deemed to be a single person under Section 13(d) pursuant to
Section 13(d)(3) and Rule 13d-5 promulgated thereuder);

 

2



--------------------------------------------------------------------------------

 

provided, however, that Person shall exclude (i) the Company, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

  (C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.

1.03. “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise for which such person is or was
serving as a director, officer, employee or agent at the request of the Company.

1.04. “Court” means the Court of Chancery of the State of Delaware, the court in
which the Proceeding in respect of which indemnification is sought by the
Indemnitee shall have been brought or is pending, or another court having
subject jurisdiction and personal jurisdiction over the parties.

1.05. “Disinterested Director” means a director of the Company who is not and
was not and is not threatened to be a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

1.06. “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other entity of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent, trustee or fiduciary.

1.07. “Expenses” shall mean all reasonable costs and expenses (including,
without limitation, all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily) incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in a Proceeding or otherwise
participating in a Proceeding. Expenses also shall include (i) all reasonable
costs and expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersede as bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 8.06 only, all reasonable costs and
expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of

 

3



--------------------------------------------------------------------------------

Indemnitee’s rights under this Agreement, by litigation or otherwise. The
parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

1.08. “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any Proceeding which is criminal
in nature, having had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

1.09. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and may include law firms or members
thereof that are regularly retained by the Company but not any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the standards of professional conduct then prevailing and
applicable to such counsel, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees and expenses
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

1.10. “Proceeding” shall include any pending, threatened or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation
(including any internal corporate investigation), administrative hearing or any
other pending, threatened or completed proceeding whether civil, criminal,
administrative, legislative or investigative (whether formal or informal), other
than one initiated by Indemnitee including any appeal therefrom in which
Indemnitee was, is or will be involved as a party, potential party, non-party
witness or otherwise by reason of the fact that Indemnitee is or was a director
or officer of the Company, by reason of any action taken by him or of any action
on his part while acting as director or officer of the Company, or by reason of
the fact that he is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement. If the Indemnitee believes in good faith that a
given situation may lead to or culminate in the institution of a Proceeding,
this shall be considered a Proceeding under this paragraph. For purposes of this
paragraph, a “Proceeding” shall not be deemed to have been initiated by
Indemnitee where Indemnitee seeks pursuant to Article VIII of this Agreement to
enforce Indemnitee’s rights under this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

Term of Agreement

This Agreement shall continue until and terminate upon the later of: (i) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other Enterprise; or (ii) the final termination of all pending Proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Article VIII of this Agreement relating thereto.

ARTICLE III

Services by Indemnitee, Notice of Proceedings

3.01. Services. Indemnitee agrees to serve or continue to serve as a director of
the Company for so long as he is duly elected or appointed. Indemnitee may at
any time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by operation of law). This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. This Agreement shall
continue in force after Indemnitee has ceased to serve as a director of the
Company.

3.02. Notice of Proceeding. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder, but the omission so to notify the Company shall not relieve the
Company from its obligations hereunder.

ARTICLE IV

Indemnification

4.01. In General. In connection with any Proceeding, the Company shall indemnify
and advance Expenses to Indemnitee as provided in this Agreement and to the
maximum extent permitted by applicable law in effect on the date hereof and
including indemnification and advancement of Expenses in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Company’s Certificate of Incorporation, the
Company’s By-laws, vote of its stockholders or disinterested directors, or
applicable law.

4.02. Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification to the maximum
extent not prohibited by law provided in this Section 4.02 if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or is otherwise involved in any Proceeding, other than a Proceeding by
or in the right of the Company to procure a judgment in its favor. Pursuant to
this Section 4.02, Indemnitee shall be indemnified to the maximum extent
permitted by law against Expenses, judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in Good Faith.

 

5



--------------------------------------------------------------------------------

4.03. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification to the maximum extent not prohibited
by law provided in this Section 4.03 if, by reason of Indemnitee’s Corporate
Status, Indemnitee is, or is threatened to be made, a party to or is otherwise
involved in any Proceeding brought by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 4.03, Indemnitee shall be
indemnified to the maximum extent permitted by applicable law against Expenses,
judgments, penalties, and amounts paid in defense or settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
Good Faith. Notwithstanding the foregoing, no such indemnification for Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been finally adjudged to be liable to the Company
unless and only to the extent that the Court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.

4.04. Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to or is
otherwise involved in and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, in whole or in
part, Indemnitee shall be indemnified by the Company to the maximum extent
permitted by law, against all Expenses, judgments, penalties, fines, and amounts
paid in defense or settlement, actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee to the maximum extent permitted by law,
against all Expenses, judgments, penalties, fines, and amounts paid in defense
or settlement, actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 4.04 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

4.05. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

4.06. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee, to the maximum extent not prohibited by law,
for the portion thereof to which Indemnitee is entitled.

 

6



--------------------------------------------------------------------------------

4.07. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 4.01, 4.02, 4.03, or 4.04, the
Company shall indemnify Indemnitee to the maximum extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee in connection with
the Proceeding.

(b) For purposes of Section 4.07(a), the meaning of the phrase “to the maximum
extent permitted by applicable law” shall include, but not be limited to:

 

  (A) to the maximum extent permitted by the provision of the General
Corporation Law of the State of Delaware (the “DGCL”) that authorizes or
contemplates additional indemnification by agreement or pursuant to the
Company’s Certificate of Incorporation or By-laws, or the corresponding
provision of any amendment to or replacement of the DGCL, and

 

  (B) to the maximum extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

4.08. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy, contract, agreement or other indemnity provision or
arrangement (whether with the Company or any other corporation, limited
liability company, partnership, joint venture, trust , employee benefit plan or
other entity), except with respect to any excess beyond the amount actually paid
under any insurance policy contract, agreement or other indemnity provision or
arrangement; or

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 1.02 hereof) or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); or

 

7



--------------------------------------------------------------------------------

(c) except as provided in Section 8.06 of this Agreement, in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

ARTICLE V

Advancement of Expenses

Notwithstanding any provision to the contrary in this Agreement, the Company
shall, to the maximum extent not prohibited by law, advance all reasonable
Expenses which, by reason of Indemnitee’s Corporate Status, were incurred by or
on behalf of Indemnitee in connection with any Proceeding, within thirty
(30) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances of Expenses, whether prior to or
after final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses. Any advance and undertakings
to repay pursuant to this Article V shall be unsecured and interest free and
without reference to the financial ability of the Indemnitee to make such
repayment or to Indemnitee’s ultimate entitlement to indemnification under other
provisions of this Agreement. Advancement of Expenses pursuant to this Article V
shall not require approval of the Board or the stockholders of the Company, or
of any other person or body. The Secretary of the Company shall promptly advise
the Board in writing of the request for advancement of Expenses, of the amount
and other details of the advancement and of the undertaking to make repayment
pursuant to this Article V. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. This Article V shall not apply to any claim
made by Indemnitee for which indemnification is excluded pursuant to
Section 4.08.

ARTICLE VI

Procedures for Determination of Entitlement to Indemnification

6.01. Initial Request. To obtain indemnification under this Agreement (other
than advancement of Expenses pursuant to Article V), Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification including, but not limited to, a description of the nature of
the Proceeding and the facts underlying the Proceeding. The Secretary of the
Company shall promptly advise the Board in writing that Indemnitee has requested
indemnification. The omission by Indemnitee to notify the Company hereunder will
not relieve the Company from any

 

8



--------------------------------------------------------------------------------

liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this agreement.

6.02. Method of Determination. Upon written request by Indemnitee pursuant to
Section 6.01, a determination (if required by applicable law) with respect to
Indemnitee’s entitlement to indemnification shall be made as follows:

(a) if a Change of Control has occurred, unless Indemnitee shall request in
writing that such determination be made in accordance with clause (b) of this
Section 6.02, the determination shall be made by Independent Counsel in a
written statement to the Board, a copy of which shall be delivered to
Indemnitee; or

(b) if a Change of Control has not occurred, and subject to Section 6.05, the
determination shall be made by (i) the Board by a majority vote of a quorum
consisting of Disinterested Directors (or pursuant to unanimous written consent
in lieu of a meeting if all of the Company’s Directors are Disinterested),
(ii) a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (iii) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (iv) if so directed by the Board, by
the stockholders of the Company.

6.03. Selection, Payment, Discharge, of Independent Counsel. In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6.02 of this Agreement, the Independent Counsel
shall be selected, paid, and discharged in the following manner:

(a) If a Change of Control has not occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.

(b) If a Change of Control has occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event clause (a) of this section shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.

(c) Following the initial selection described in clauses (a) and (b) of this
Section 6.03, Indemnitee or the Company, as the case may be, may, within seven
(7) days after such written notice of selection has been given, deliver to the
other party a written objection to such selection. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1.09 of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is made,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until a court has determined that such objection is without merit.

 

9



--------------------------------------------------------------------------------

(d) Either the Company or Indemnitee may petition a Court if the parties have
been unable to agree on the selection of Independent Counsel within thirty
(30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6.01 of this Agreement. Such petition may
request a determination whether an objection to the party’s selection is without
merit and/or seek the appointment as Independent Counsel of a person selected by
the Court or by such other person as the Court shall designate. A person so
appointed shall act as Independent Counsel under Section 6.02 of this Agreement.

(e) The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6.03, regardless of the
manner in which such Independent Counsel was selected or appointed.

(f) Upon the due commencement of any judicial proceeding or arbitration pursuant
to Section 8.01(c) of this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

6.04. Cooperation. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

6.05. Payment. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.

ARTICLE VII

Presumptions and Effect of Certain Proceedings

7.01. Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Article VI of this Agreement, and the Company shall, to the
maximum extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including

 

10



--------------------------------------------------------------------------------

by its directors or Independent Counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or Independent Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

7.02. Effect of Other Proceedings. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of guilty or of nolo contendere or its equivalent, shall not (except
as otherwise expressly provided in this Agreement) of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in Good Faith.

7.03. Reliance as Safe Harbor. For purposes of any determination of Good Faith,
Indemnitee shall be deemed to have acted in Good Faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. The provisions of
this Section 7.03 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

7.04. Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, employee, agent, trustee or fiduciary of the Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification hereunder.

ARTICLE VIII

Remedies of Indemnitee

8.01. Application. This Article VIII shall apply in the event of a Dispute. For
purposes of this Article, “Dispute”, shall mean any of the following events:

(a) a determination is made pursuant to Article VI of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement;

(b) advancement of Expenses is not timely made pursuant to Article V of this
Agreement;

(c) the determination of entitlement to be made pursuant to Section 6.02 of this
Agreement has not been made within ninety (90) days after receipt by the Company
of the request for indemnification;

(d) payment of indemnification is not made pursuant to Section 4.05 of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor;

 

11



--------------------------------------------------------------------------------

(e) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Article VI of this
Agreement; or

(f) the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or Proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of his entitlement to such indemnification or advancement of Expenses.

8.02. Adjudication. In the event of a Dispute, Indemnitee shall be entitled to
an adjudication in an appropriate Court of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within one hundred eighty (180) days following the date on which a
Dispute arose. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

8.03. De Novo Review. In the event that a determination shall have been made
pursuant to Article VI of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article VIII shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any such proceeding or arbitration, the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

8.04. Company Bound. If a determination shall have been made or deemed to have
been made pursuant to Article VI of this Agreement that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration absent (i) a misstatement by Indemnitee of a
material fact, or any omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with Indemnitee’s request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

8.05. Procedures Valid. The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Article VIII that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

8.06. Expenses of Adjudication. The Company shall, to the maximum extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 8.06 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. It is the

 

12



--------------------------------------------------------------------------------

intent of the Company that, to the maximum extent permitted by law, the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. The Company shall, to the maximum extent permitted by law,
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company if Indemnitee is wholly successful
on the underlying claims; if Indemnitee is not wholly successful on the
underlying claims, then such indemnification and advancement shall be only to
the extent Indemnitee is successful on such underlying claims or otherwise as
permitted by law, whichever is greater.

ARTICLE IX

Non-Exclusivity, Insurance, Subrogation

9.01. Non-Exclusivity. The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s Certificate of Incorporation, the Company’s By-Laws, any
agreement, a vote of shareholders or a resolution of Disinterested Directors, or
otherwise. No amendment, alteration, rescission or replacement of this Agreement
or any provision hereof or of the Company’s By-laws or the Certificate of
Incorporation shall be effective as to Indemnitee with respect to any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration, rescission or replacement. To the extent that a
change in Delaware law, whether by statute or judicial decision, or a change in
the Company’s By-laws or Certificate of Incorporation, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s By-laws, Certificate of Incorporation and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.

9.02. Insurance. The Company may maintain, at its expense, an insurance policy
or policies to protect itself and Indemnitee against liability arising out of
the subject matter of this Agreement or otherwise.

9.03. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

13



--------------------------------------------------------------------------------

ARTICLE X

General Provisions

10.01. Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s legal representatives, heirs, executors and administrators.

10.02. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and

(b) to the maximum extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

10.03. No Adequate Remedy. The parties declare that it is impossible to measure
in money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
party against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such party shall
not urge in any such action or proceeding the claim or defense that the other
party has an adequate remedy at law.

10.04. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

10.05. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

10.06. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

If to Indemnitee, to:    As shown with Indemnitee’s    signature below.

 

14



--------------------------------------------------------------------------------

If to the Company, to:    Hologic, Inc.    35 Crosby Drive    Bedford, MA
01730-1401

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

10.07. Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware without application of the conflict of laws principles thereof.

10.08. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior indemnification
agreements or understandings of the parties hereto, and any all such prior
agreements or understandings are hereby rescinded by mutual agreement.

IN WITNESS WHEREOF, the parties hereto have executed this agreement on the day
and year first above written.

 

ATTEST:     HOLOGIC, INC. By:  

 

    By:  

 

Name:       Name:   Title:       Title:         INDEMNITEE      

 

      Name:       Address:   c/o Hologic, Inc.       Attention:   General
Counsel        

35 Crosby Drive

Bedford, MA 01730-1401

 

15



--------------------------------------------------------------------------------

Schedule to Indemnification Agreement

The following is a list of our directors who are party to the Agreement, the
form of which is filed herewith:

Robert A. Cascella

Sally W. Crawford

John W. Cumming

David R. LaVance, Jr.

Nancy L. Leaming

Lawrence M. Levy

Glenn P. Muir

Elaine S. Ullian

Wayne Wilson